Fourth Court of Appeals
                            San Antonio, Texas
                                September 18, 2019

                                No. 04-19-00595-CV

                             Rudolph RESENDEZ, Jr.,
                                    Appellant

                                          v.

                            The STATE of Texas, et al.,
                                   Appellee

          From the 218th Judicial District Court, Karnes County, Texas
                      Trial Court No. 15-10-00236-CVK
                  Honorable H. Paul Canales, Judge Presiding


                                   ORDER

       The clerk’s record in this appeal has been filed. The clerk’s record shows
appellant is appealing from a trial court cause number 15-10-00236-CVK. This
court dismissed appellant’s previous appeal from this cause number, because the
record does not contain a final appealable judgment and this court accordingly
lacked appellate jurisdiction.

         The clerk’s record in this appeal does not contain a final appealable
judgment. In order for this court to have jurisdiction, an appealable judgment
must be written and signed by the trial court. In re M.R.G., No. 04-17-00623-CV,
2017 WL 4938422, at *1 (Tex. App.—San Antonio Nov. 1, 2017, no pet.) (mem.
op.). It therefore appears to the court that the order or judgment appellant desires
to appeal is not appealable.

       We ORDER appellant to show cause in writing to this court within 10
days of this order why this appeal should not be dismissed for lack of jurisdiction.
If a supplemental clerk’s record is required to demonstrate our jurisdiction,
appellant must (a) ask the trial court clerk to prepare the record, and (b) notify this
court that such a request was made. We further order the appellate deadlines
suspended until further order of this court. If appellant fails to file a satisfactory
response by the date ordered, the appeal will be dismissed.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court